DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 4/23/2021.
Claims 1-27 are pending.
Claims 1-27 are rejected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 10/20/2020. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to because the reference numeral 52 is used in FIG. 7 to refer to what appear to be different components: "PA101 DATA(LA101)," "PA104 DATA(LA104)," and "PA175 DATA(LA103)."  The same reference numeral (52) is thus being used to refer to different parts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 1 recites "…a volatile memory device including a first map cache area temporarily storing the map data configured by map entries each corresponding to one logical address, and a second map cache area temporarily storing the map data configured by map indexes each corresponding to a plurality of logical addresses…" (independent claim 1, lines 6-10).  The Examiner is uncertain if the second map cache area: 
stores different map data index in each entry of the second map cache area in which each entry of the second map cache area corresponds to a logical address; 
stores multiple map data indexes in each entry of the second map cache area in which the multiple map data indexes in each entry of the second map cache area corresponds to a plurality of logical addresses;
stores one map data index in each entry of the second map cache area; or
stores map data using some other architecture.
For the sake of examination, the Examiner has interpreted "…a volatile memory device including a first map cache area temporarily storing the map data configured by map entries each corresponding to one logical address, and a second map cache area temporarily storing the map data configured by map indexes each corresponding to a plurality of logical addresses…" to read "…a volatile memory device including a first map cache area temporarily storing the map data configured by map entries each corresponding to one logical address, and a second map cache area temporarily storing the map data configured by map indexes each corresponding to a logical address…"  Dependent claims 2-13, which ultimately depend from independent claim 1, are rejected for carrying the same deficiency.
Claims 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 14 recites "…a volatile memory device including a first map cache area temporarily storing map data included in some of a plurality of map segments stored in the map data block in a first mapping unit, and a second map cache area temporarily storing map data included in a map segment, which is removed from the first map cache area, in a second mapping unit…" (independent claim 14, lines 4-9).  The Examiner is uncertain if the first map cache area: 
stores portions of multiple ("some") map segments in each entry of the first map cache area;
directly maps some logical addresses to some physical addresses; or
stores map data using some other architecture.
The Examiner is uncertain if the second map cache area:
stores, in each entry of the second map cache area, a translation from a logical address to a physical address;
stores, in each entry of the second map cache area, a translation from a logical address to a physical address in which the translation is not already stored in the first map cache area;
stores map data using some other architecture;
is physically separate from the first map cache area (i.e., is removed from the first map cache area); or
stores map data that is separate from the first map cache area.
For the sake of examination, the Examiner has interpreted "…a volatile memory device including a first map cache area temporarily storing map data included in some of a plurality of map segments stored in the map data block in a first mapping unit, and a second map cache area temporarily storing map data included in a map segment, which is removed from the first map cache area, in a second mapping unit…" to read "…a volatile memory device including a first map cache area temporarily storing, in each entry of a first mapping unit, map data of a map segment stored in the map data block that translates a first logical address to a first physical address; and a second map cache area temporarily storing, in a second mapping unit, included in a map segment, which is physically separate from the first map cache area, in a second mapping unit…"  Dependent claims 15-22, which ultimately depend from independent claim 14, are rejected for carrying the same deficiency.
Claims 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 23 recites "…a second cache configured to cache, therein from the first cache, one or more second map segments each configured by plural map groups each related to plural physical addresses…" and "…control the storage medium to perform an operation by searching, in order of the first cache, the second cache and the storage medium, for any of the map entry and the map group including a requested logical address…" (independent claim 23, lines 7-9 and 11-14).  The Examiner is uncertain as to the intended meaning of "…one or more second map segments each configured by plural map groups each related to plural physical addresses…"  In addition, the Examiner is uncertain as to the intended meaning of "…control the storage medium to perform an operation by searching, in order of the first cache, the second cache and the storage medium, for any of the map entry and the map group including a requested logical address…"  For the sake of examination, the Examiner has interpreted "…a second cache configured to cache, therein from the first cache, one or more second map segments each configured by plural map groups each related to plural physical addresses…" to read "…a second cache configured to cache, therein from the first cache, one or more second map segments that each comprise map groups that each map one or more logical addresses to one or more physical addresses…"  For the sake of examination, the Examiner has interpreted "…control the storage medium to perform an operation by searching, in order of the first cache, the second cache and the storage medium, for any of the map entry and the map group including a requested logical address…" to read "…control the storage medium to perform an operation by searching, in an order of the first cache for a map entry matching a requested logical address, the second cache for a map group entry matching the requested logical address, and the storage medium for a translation table entry matching the requested logical address…"  Dependent claims 24-27, which ultimately depend from independent claim 23, are rejected for carrying the same deficiency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-27 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter.  The claimed "storage medium" of these claims does not appear to be limited to statutory storage media; in the specification of the disclosure of the instant application, Applicant uses open-ended language to provide examples of storage devices that may be used for implementing the techniques disclosed (see, e.g., paragraph 0028 of the specification of the disclosure of the instant application).  The inventions of claims 23-27 are thus not limited to statutory subject matter.  The Examiner suggests amending claims 23-27 to recite "a non-transitory machine-readable storage medium."

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program; or
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2013/0111116 ("Inada") in view of USPGPUB 2010/0332730 ("Royer") and further in view of USPGPUB 2014/0082252 ("Alexander").
As per claim 1, Inada substantially teaches a storage device (Inada, Abstract; and FIG. 1, reference numeral 10) comprising:
a nonvolatile memory device configured to store map data including a plurality of map segments including mapping information between a logical address provided by a host and a physical address: (Inada, Abstract; FIG. 1, reference numerals 30 and 32; and paragraphs 0012-0013 and 0060-0064, where non-volatile memory 30 stores logical-to-physical address translation table 32, which has a plurality of entries for translating logical addresses received from a host to a physical address of non-volatile memory 30.  Inada therefore substantially teaches a nonvolatile memory device configured to store map data including a plurality of map segments including mapping information between a logical address provided by a host and a physical address);
a volatile memory device including a first map cache area temporarily storing the map data configured by map entries each corresponding to one logical address: (Inada, Abstract; FIG. 1, reference numerals 20, 22, and 24; FIG. 9, reference numerals S31, S32, and S35; and paragraphs 0060, 0064-0067, and 0120-0126, where cache memory 20, which may be implemented using Dynamic Random Access Memory (DRAM) that is inherently volatile, may temporarily hold a partial content of logical-to-physical address translation table 32.  The partial content of logical-to-physical address translation table 32 stored in cache memory 20 may be a particular recently-used entry from logical-to-physical address translation table 32.  The Examiner notes that a portion of cache memory 20 that stores the particular recently-used entry from logical-to-physical address translation table 32 is conceptually a first map cache area that stores one translation from a host-supplied logical address to a physical address of non-volatile memory 30.  As illustrated in (Inada, FIG. 9), a given logical address may map to multiple translation table entries, which means that a single logical address Inada therefore substantially teaches a volatile memory device including a first map cache area temporarily storing the map data configured by map entries each corresponding to one logical address); and
a memory controller configured to: (Inada, FIG. 1, reference numeral 12; and paragraph 0056, where memory controller 12 controls cache memory 20and non-volatile memory 30 of storage device 10.  Inada therefore substantially teaches a memory controller configured to);
obtain a physical address corresponding to a logical address of an operation request from the first map cache area in response to the operation request input from the host; and control the nonvolatile memory device to perform an operation on the obtained physical address in response to the operation request: (Inada, FIG. 10, reference numerals S40, S41, and S46; and paragraphs 0128-0131 and 0139-0140, where the system of Inada receives a read command from a host and retrieves requested read data from a physical block of non-volatile memory 30 using cached translation information from logical-to-physical address translation table cache 22 if an entry that corresponds to the requested logical address is cached in logical-to-physical address translation table cache 22.  Inada therefore substantially teaches obtain a physical address corresponding to a logical address of an operation request from the first map cache area in response to the operation request input from the host; and control the nonvolatile memory device to perform an operation on the obtained physical address in response to the operation request).
Inada does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Royer teaches method and system for managing a nand flash memory.
As per claim 1, Royer particularly teaches:
and a second map cache area temporarily storing the map data configured by map indexes each corresponding to a plurality of logical addresses: (Royer, Abstract; FIG. 3; FIG. 5A; and paragraphs 0039-0040 and 0049-0051, where recently used segments of a logical-to-physical (LTP) address translation table that map a group of logical addresses to respective physical addresses are cached in volatile memory.  The segments of the logical-to-physical address translation table of Royer are an index that is cached to map multiple logical addresses to physical addresses.  Royer therefore particularly teaches and a second map cache area temporarily storing the map data configured by map indexes each corresponding to a plurality of logical addresses).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Royer and Inada before them before the instant application was effectively filed, to modify the invention of Inada to include the principles of Royer of using volatile memory to cache segments of an address translation table.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance and reliability by pinning one or more cached segments in volatile memory in order to reduce the number of accesses and write operations performed on non-volatile flash memory (Royer, paragraph 0030).
Neither Inada nor Royer appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Alexander teaches combined two-level cache directory.
As per claim 1, Alexander particularly teaches:
obtain the physical address corresponding to the logical address of the operation request from the second map cache area when the physical address corresponding to the logical address of the operation request does not exist in the first map cache area: (Alexander, Abstract; FIG. 8; and paragraphs 0066-0070, where the system of Alexander first checks an L1 cache to determine if a logical address is stored in L1 cache and then returns data from the L1 cache if the logical address is stored therein; in response to missing in the L1 cache, the L2 cache is checked to determine if the logical address is stored in L2 cache, and requested data is returned if the logical address is stored in L2 cache; in response to determining that the requested logical address is not stored in either L1 cache or L2 cache, the requested data at the logical address is retrieved from memory.  Alexander therefore particularly teaches obtain the physical address corresponding to the logical address of the operation request from the second map cache area when the physical address corresponding to the logical address of the operation request does not exist in the first map cache area).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Alexander, Royer, and Inada before them before the instant application was effectively filed, to modify the combination of Royer with Inada to include the principles of Alexander of searching progressively slower levels of data storage to find requested data.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing techniques for effectively reducing latency of cache misses (Alexander, paragraph 0019).
As per claim 14, Inada substantially teaches a storage device (Inada, Abstract; and FIG. 1, reference numeral 10) comprising:
a nonvolatile memory device including a map data block and normal blocks: (Inada, Abstract; FIG. 1, reference numerals 30 and 32; and paragraphs 0012-0013 and 0060-0064, where non-volatile memory 30 stores logical-to-physical address translation table 32, which has a plurality of entries for translating logical addresses received from a host to a physical address of non-volatile memory 30.  Inada therefore substantially teaches a nonvolatile memory device including a map data block and normal blocks);
a volatile memory device including a first map cache area temporarily storing map data included in some of a plurality of map segments stored in the map data block in a first mapping unit: (Inada, Abstract; FIG. 1, reference numerals 20, 22, and 24; FIG. 9, reference numerals S31, S32, and S35; and paragraphs 0060, 0064-0067, and 0120-0126, where cache memory 20, which may be implemented using Dynamic Random Access Memory (DRAM) that is inherently volatile, may temporarily hold a partial content of logical-to-physical address translation table 32.  The partial content of logical-to-physical address translation table 32 stored in cache memory 20 may be a particular recently-used entry from logical-to-physical address translation table 32.  The Examiner notes that a portion of cache memory 20 that stores the particular recently-used entry from logical-to-physical address translation table 32 is conceptually a first map cache area that stores one translation from a host-supplied logical address to a physical address of non-volatile memory 30.  As illustrated in (Inada, FIG. 9), a given logical address may map to multiple translation table entries, which means that a single logical address Inada therefore substantially teaches a volatile memory device including a first map cache area temporarily storing map data included in some of a plurality of map segments stored in the map data block in a first mapping unit); and
a memory controller configured to: (Inada, FIG. 1, reference numeral 12; and paragraph 0056, where memory controller 12 controls cache memory 20and non-volatile memory 30 of storage device 10.  Inada therefore substantially teaches a memory controller configured to); 
obtain a physical address related to a logical address included in an operation request from one of the first map cache area and the second map cache area, and control the nonvolatile memory device to perform an operation corresponding to the operation request based on the obtained physical address related to the logical address included in the operation request: (Inada, FIG. 10, reference numerals S40, S41, and S46; and paragraphs 0128-0131 and 0139-0140, where the system of Inada receives a read command from a host and retrieves requested read data from a physical block of non-volatile memory 30 using cached translation information from logical-to-physical address translation table cache 22 if an entry that corresponds to the requested logical address is cached in logical-to-physical address translation table cache 22.  The Examiner notes that when logical-to-physical address translation table cache 22 (i.e., the first map cache area) contains a requested address translation, the requested address translation is retrieved from logical-to-physical address translation table cache 22 (i.e., the first cache area).  Inada therefore substantially teaches obtain a physical address related to a logical address included in an operation request from one of the first map cache area and the second map cache area, and control the nonvolatile memory device to perform an operation corresponding to the operation request based on the obtained physical address related to the logical address included in the operation request).
Inada does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Royer teaches method and system for managing a nand flash memory.
As per claim 14, Royer particularly teaches:
and a second map cache area temporarily storing map data included in a map segment, which is removed from the first map cache area, in a second mapping unit: (Royer, Abstract; FIG. 3; FIG. 5A; and paragraphs 0039-0040 and 0049-0051, where recently used segments of a logical-to-physical (LTP) address translation table that map a group of logical addresses to respective physical addresses are cached in volatile memory.  The segments of the logical-to-physical address translation table of Royer are an index that is cached to map multiple logical addresses to physical addresses.  The Examiner notes that the logical-to-physical address translation table of Royer is separate from Royer therefore particularly teaches and a second map cache area temporarily storing map data included in a map segment, which is removed from the first map cache area, in a second mapping unit).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Royer and Inada before them before the instant application was effectively filed, to modify the invention of Inada to include the principles of Royer of using volatile memory to cache segments of an address translation table.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance and reliability by pinning one or more cached segments in volatile memory in order to reduce the number of accesses and write operations performed on non-volatile flash memory (Royer, paragraph 0030).
Neither Inada nor Royer appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Alexander teaches combined two-level cache directory.
As per claim 14, Alexander particularly teaches:
wherein a size of data corresponding to the first mapping unit is less than a size of data corresponding to the second mapping unit: (Alexander, paragraph 0075, where the local L1 cache is a subset of the L2 cache.  This means that the size of the L1 cache is less than a size of the L2 cache.  Alexander therefore particularly teaches wherein a size of data corresponding to the first mapping unit is less than a size of data corresponding to the second mapping unit). 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Alexander, Royer, and Inada before them before the instant application was effectively filed, to modify the combination of Royer with Inada to include the principles of Alexander of searching progressively slower levels of data storage to find requested data.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing techniques for effectively reducing latency of cache misses (Alexander, paragraph 0019).
As per claim 23, Inada substantially teaches a storage system (Inada, Abstract; and FIG. 1, reference numeral 10) comprising:
a storage medium configured to store therein plural map segments each configured by plural map entries each related to a physical address: (Inada, Abstract; FIG. 1, reference numerals 30 and 32; and paragraphs 0012-0013 and 0060-0064, where non-volatile memory 30 stores logical-to-physical address translation table 32, which has a plurality of entries for translating logical addresses received from a host to a physical address of non-volatile memory 30.  Inada therefore substantially teaches a storage medium configured to store therein plural map segments each configured by plural map entries each related to a physical address); 
a first cache configured to cache, therein from the storage medium, one or more first map segments: (Inada, Abstract; FIG. 1, reference numerals 20, 22, and 24; FIG. 9, reference numerals S31, S32, and S35; and paragraphs 0060, 0064-0067, and 0120-0126, where cache memory 20, which may be implemented using Dynamic Random Access Memory (DRAM) that is inherently volatile, may temporarily hold a partial content of logical-to-physical address translation table 32.  The partial content of logical-to-physical address translation table 32 stored in cache memory 20 may be a particular recently-used entry from logical-to-physical address translation table 32.  The Examiner notes that a portion of cache memory 20 that stores the particular recently-used entry from logical-to-physical address translation table 32 is conceptually a first map cache area that stores one translation from a host-supplied logical address to a physical address of non-volatile memory 30.  As illustrated in (Inada, FIG. 9), a given logical address may map to multiple translation table entries, which means that a single logical address Inada therefore substantially teaches a first cache configured to cache, therein from the storage medium, one or more first map segments); and
a controller configured to: (Inada, FIG. 1, reference numeral 12; and paragraph 0056, where memory controller 12 controls cache memory 20and non-volatile memory 30 of storage device 10.  Inada therefore substantially teaches a controller configured to);
control the storage medium to perform an operation by searching the first cache for any of the map entry and the map group including a requested logical address: (Inada, FIG. 10, reference numerals S40, S41, and S46; and paragraphs 0128-0131 and 0139-0140, where the system of Inada receives a read command from a host and retrieves requested read data from a physical block of non-volatile memory 30 using cached translation information from logical-to-physical address translation table cache 22 if an entry that corresponds to the requested logical address is cached in logical-to-physical address translation table cache 22.  Inada therefore substantially teaches control the storage medium to perform an operation by searching the first cache for any of the map entry and the map group including a requested logical address).
Inada does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Royer teaches method and system for managing a nand flash memory.
As per claim 23, Royer particularly teaches:
a second cache configured to cache, therein from the first cache, one or more second map segments each configured by plural map group[s] each related to plural physical addresses: (Royer, Abstract; FIG. 3; FIG. 5A; and paragraphs 0039-0040 and 0049-0051, where recently used segments of a logical-to-physical (LTP) address translation table that map a group of logical addresses to respective physical addresses are cached in volatile memory.  The segments of the logical-to-physical address translation table of Royer are an index that is cached to map multiple logical addresses to physical addresses.  Royer therefore particularly teaches a second cache configured to cache, therein from the first cache, one or more second map segments each configured by plural map group[s] each related to plural physical addresses).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Royer and Inada before them before the instant application was effectively filed, to modify the invention of Inada to include the principles of Royer of using volatile memory to cache segments of an address translation table.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance and reliability by pinning one or more cached segments in volatile memory in order to reduce the number of accesses and write operations performed on non-volatile flash memory (Royer, paragraph 0030).
Neither Inada nor Royer appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Alexander teaches combined two-level cache directory.
As per claim 23, Alexander particularly teaches:
and evict one or more among the first map segments from the first cache to cache the evicted first map segments into the second cache by converting the evicted first map segments to the second map segments: (Alexander, Abstract; FIG. 8; and paragraphs 0066-0070 and 0075, where the system of Alexander first checks an L1 cache to determine if a logical address is stored in L1 cache and then returns data from the L1 cache if the logical address is stored therein; in response to missing in the L1 cache, the L2 cache is checked to determine if the logical address is stored in L2 cache, and requested data is returned if the logical address is stored in L2 cache; in response to determining that the requested logical address is not stored in either L1 cache or L2 cache, the requested data at the logical address is retrieved from memory.  The Examiner notes that the local L1 cache is a subset of the L2 cache.  This means that the size of the L1 cache is less than a size of the L2 cache.  It also means that the L2 cache contains a copy of every line stored in the L1 cache, so lines evicted from L1 cache must also be present in the L2 cache.  Alexander therefore particularly teaches and evict one or more among the first map segments from the first cache to cache the evicted first map segments into the second cache by converting the evicted first map segments to the second map segments); and
control the storage medium to perform an operation by searching, in order of the first cache, the second cache and the storage medium, for any of the map entry and the map group including a requested logical address: (Alexander, Abstract; FIG. 8; and paragraphs 0066-0070, where the system of Alexander first checks an L1 cache to determine if a logical address is stored in L1 cache and then returns data from the L1 cache if the logical address is stored therein; in response to missing in the L1 cache, the L2 cache is checked to determine if the logical address is stored in L2 cache, and requested data is returned if the logical address is stored in L2 cache; in response to determining that the requested logical address is not stored in either L1 cache or L2 cache, the requested data at the logical address is retrieved from memory.  Alexander therefore particularly teaches control the storage medium to perform an operation by searching, in order of the first cache, the second cache and the storage medium, for any of the map entry and the map group including a requested logical address).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Alexander, Royer, and Inada before them before the instant application was effectively filed, to modify the combination of Royer with Inada to include the principles of Alexander of searching progressively slower levels of data storage to find requested data.
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by implementing techniques for effectively reducing latency of cache misses (Alexander, paragraph 0019). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135